79 So.3d 883 (2012)
Mark Leroy HARRISON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-1657.
District Court of Appeal of Florida, Fifth District.
February 14, 2012.
Howard H. Babbs, Jr., Public Defender, and Syed M. Qadri, Assistant Public Defender, Ocala, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Lori N. Hagan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Ransone v. State, 20 So.3d 445 (Fla. 4th DCA 2009), approved. 48 So.3d 692 (Fla.2010).
SAWAYA, PALMER and EVANDER, JJ., concur.